Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 10-16 in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that the sensor that is “configure to capture a topology of the powder bed” as required by Groups I and III is not so distinct so as to require a separate search for Group II.  This is not found persuasive because there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden. See MPEP 2115.
The requirement is still deemed proper and is therefore made FINAL.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 10-16 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by PIDAN (US-20180369855-A1)), hereinafter referred to as PIDAN.
Regarding Claim 10, PIDAN teaches an additive manufacturing system comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
	-	 a powder bed (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of leveling powder.) with a build plate (4, Figure(s) 1 and 4);
	-	 a recoater positioned above the powder bed and disposed to wipe across a top of the powder bed (spreading unit 1, Figure(s) 1 and 4),
	-	 a plurality of pins supported by the recoater configured to be individually moved relative to the recoater while the recoater is being wiped across the top of the powder bed (plurality of rods 12, Figure(s) 1 and 4 and Paragraph(s) 0061); and 
(optical sensor 9, Figure(s) 1 and 4 and Paragraph(s) 0049).
 
Regarding Claim 11, PIDAN teaches the additive manufacturing system of Claim 10,
	-	 further comprising:
	-	 wherein the recoater comprises:
	-	 a shield disposed to move relative to the powder bed (casing 13, Figure(s) 1 and 4 and Paragraph(s) 0061);
	-	 an actuator mounted to the shield (Paragraph(s) 0062); and 
	-	13a pin array comprising a plurality of pins (rods 12, Figure(s) 1 and 4 and Paragraph(s) 0061),
	-	 wherein each pin of the pin array is connected to the actuator by a driving arm (actuators 17, Figure(s) 1 and 4 and Paragraph(s) 0070),
	-	 wherein each pin of the pin array is slideably engaged with the shield (Figure(s) 1 and 4); and 
	-	a controller electrically connected to the sensor and the actuator (control system 10, Figure(s) 1 and 4 and Paragraph(s) 0050),
	-	 wherein the controller is configured to send and receive electrical signals to and from the sensor and the actuator (Paragraph(s) 0029).
 
Regarding Claim 12, PIDAN teaches the additive manufacturing system of Claim 11,
	-	 wherein the controller controls actuation of each pin of the pin array via corresponding driving arm based on the captured topology of the powder bed (Paragraph(s) 0050, 0029, 0054-0055)
 
Regarding Claim 13, PIDAN teaches the additive manufacturing system of Claim 11,
	-	 further comprising a covering that is attached to a bottom face or (The examiner considers that the term “or” requires only one limitation must be met.) to a leading edge of one of the pins of the pin array (shaper 2, Figure(s) 1 and 4 and Paragraph(s) 0042).
 
Regarding Claim 14, PIDAN teaches the additive manufacturing system of Claim 11,
	-	 further comprising a covering that is attached to a bottom face or (The examiner considers that the term “or” requires only one limitation must be met.) to a leading edge of the pin array (shaper 2, Figure(s) 1 and 4 and Paragraph(s) 0042).
 
Regarding Claim 15, PIDAN teaches the additive manufacturing system of Claim 11,
	-	 wherein the driving arm comprises a plurality of driving arms extending between the actuator and the pins of the pin array (bearing 22, Figure(s) 1 and 4 and Paragraph(s) 0073),
	-	 wherein one of the driving arms of the plurality of driving arms is connected to the actuator and to one of the pins (Figure(s) 1 and 4),
	-	 wherein the actuator is disposed to drive motion of the driving arms (Figure(s) 1 and 4).
 
Regarding Claim 16, PIDAN teaches the additive manufacturing system of Claim 11,
	-	 wherein each pin of the pin array is slideably engaged with an adjacent pin of the pin array (Figure(s) 1 and 4).


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BUCHER (US-20120084056-A1) teaches a sensor for measuring the topography of the substrate (abstract).
MOON (US-20130017319-A1) teaches a recoater with a thickness measurer and a controller (abstract).
KUIJPERS (US-20180200948-A1) teaches a variable height blade (Paragraph(s) 0053).
CREAR (US-20180348367-A1) teaches a calibration method for a recoater using sensors (abstract).
VOLK (US-20190134746-A1) teaches a device for determining the three-dimensional topography of the powder surface (abstract).



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743